Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 1 of 43




                   EXHIBIT C
         Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 2 of 43


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                        Plaintiffs,
                                                                CIVIL ACTION NO.
                v.                                              1:19-cv-11457-IT

 INGENICO INC., INGENICO CORP.,
 INGENICO GROUP SA, and INGENICO
 VENTURES SAS,

                        Defendants.


         ANYWHERECOMMERCE, INC.’S OBJECTIONS & RESPONSES TO
         INGENICO CORP.’S FIRST SET OF REQUESTS FOR PRODUCTION


       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and L.R. 34.1, Plaintiff

AnywhereCommerce, Inc. (“Plaintiff”) submits the following objections and responses to the

Defendant Ingenico Corp.’s First Set of Requests for Production of Documents upon Plaintiff

AnywhereCommerce, Inc. (the “Request”).

                                RESERVATION OF RIGHTS

       The responses and documents addressed herein are based on information known at this

time and are set forth without prejudice to the right to supplement, revise, correct or clarify these

responses or to assert additional objections should additional information or grounds for

objections be discovered at any time before trial. These responses are made without in any way

waiving or intending to waive: (a) any objections as to the competence, relevance, materiality,

privilege (including attorney-client and/or work-product), immunity or admissibility as




                                                 1
           Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 3 of 43


evidence, for any purpose, of any answer provided in response to the discovery requests; (b)

the right to object on any ground to the use of the answers provided in response to the discovery

requests at any hearing or trial, whether in this action or otherwise, or (c) the right to object on

any ground at any time to a demand for further responses to the discovery requests.

                                    GENERAL OBJECTIONS

           1.   Plaintiff objects to each Definition, Instruction, and Request to the extent it fails to

comply with Rule 26, which limits discovery to nonprivileged matter that is relevant to any party’s

claim or defense and which is noncumulative or duplicative and where the burden or expense of

the discovery outweighs its likely benefit considering the needs of the case, the amount in

controversy, the parties’ resources, the importance of the issues at stake in the action and the

importance of the discovery in resolving the issues.

           2.   Plaintiff objects to each Definition, Instruction, and Request to the extent it is overly

broad or unduly burdensome or contains undefined, ambiguous or confusing terms, is compound,

vague or has overlapping subject matter.

           3.   Plaintiff objects to each Definition, Instruction, and Request to the extent it is not

limited as to time or the time limits stated are unreasonable. Unless otherwise indicated, Plaintiff’s

responses are limited to the relevant time period of January 1, 2011 through the filing of this

lawsuit.

           4.   Plaintiff objects to each Definition, Instruction, and Request to the extent it seeks

information or documents regarding or containing information about persons or entities other than

the parties to the action for the reason that such information or documents are not relevant to the

subject matter of the pending action or reasonably calculated to lead to the discovery of admissible

evidence.



                                                   2
         Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 4 of 43


        5.      Plaintiff objects to each Definition, Instruction, and Request to the extent it seeks

to compel Plaintiff’s production of documents and things on behalf of any third-party or distinct

entity, including, without limitation, non-party, 4361423 Canada Inc.

        6.      Plaintiff objects to each Definition, Instruction, and Request to the extent it seeks

information, documents, or tangible things which have been prepared in anticipation of litigation

or for trial or are otherwise subject to protection under the work-product doctrine.

        7.      Plaintiff objects to each Definition, Instruction, and Request to the extent it is

propounded in bad faith, is overly broad, is unreasonably annoying, embarrassing, oppressive,

burdensome or expensive, or would require the making of an unreasonable investigation.

        8.      Plaintiff objects to each Definition, Instruction, and Request to the extent it seeks

information or documents that are protected by the attorney-client privilege and to the extent it

seeks and/or encompasses information or documents containing the mental processes and/or legal

theories of Plaintiffs and their attorneys.

        9.      Plaintiff objects to each Definition, Instruction, and Request to the extent it calls

for a legal conclusion.

        10.     Plaintiff objects to each Definition, Instruction, and Request to the extent it purports

to impose obligations that are inconsistent with or are beyond the requirements set forth in the

Federal Rules of Civil Procedure, the Federal Rules of Evidence, or other applicable local rules

and any court orders entered in this litigation, including the Stipulated Protective Order and/or the

anticipated Stipulated Order Regarding Discovery of Electronically Stored Information and Hard

Copy Documents.

        11.     The general objections set forth herein are applicable to each Response to the

Requests.




                                                   3
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 5 of 43


        12.    Plaintiff reserves the right to supplement the Responses to these Requests.

                       SPECIFIC OBJECTIONS AND RESPONSES

       REQUEST NO. 1 All documents concerning the terms of any Existing Relationship that

you claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion, it is further objectionable. Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 2 All documents concerning the prospective terms of any Prospective

Relationship that you claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal




                                                4
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 6 of 43


theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion, it is further objectionable. Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.



       REQUEST NO. 3 All documents concerning Ingenico's knowledge of an Existing

Relationship that you claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and




                                                5
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 7 of 43


not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 4 All documents concerning Ingenico's knowledge of a Prospective

Relationship that you claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                                6
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 8 of 43


       REQUEST NO. 5 All documents concerning Ingenico’s interference with an Existing

Relationship.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 6 All documents concerning Ingenico’s alleged interference with a

Prospective Relationship.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.




                                               7
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 9 of 43


Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 7 All documents concerning Your valuation of any Existing Relationship

that You claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion or expert opinion, it is further objectionable. Finally, Plaintiff
objects that this Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and




                                               8
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 10 of 43


subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 8 All documents concerning Your valuation of any Prospective

Relationship that You claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion or expert opinion, it is further objectionable. Finally, Plaintiff
objects that this Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 9 All documents concerning communications between You and any

person with whom you had an Existing Relationship or Prospective Relationship that You claim

Ingenico interfered with.




                                               9
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 11 of 43


RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion, it is further objectionable. Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 10 All documents concerning agreements or contracts between You and

any person with whom you had an Existing Relationship or Prospective Relationship that You

claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion, it is further objectionable. Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.




                                              10
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 12 of 43



Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 11 All documents concerning any loss or damage that You claim Ingenico

caused by interfering with an Existing Relationship.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                               11
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 13 of 43




       REQUEST NO. 12 All documents concerning any loss or damage that You claim Ingenico

caused by interfering with a Prospective Relationship.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 13 All documents that were not produced in response to a previous

Request for Production that support your claim that Ingenico's alleged interference with an

Existing Relationship was through improper motive or means.

RESPONSE:




                                               12
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 14 of 43


Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 14 All documents that were not produced in response to a previous

Request for Production that support your claim that Ingenico's alleged interference with a

Prospective Relationship was through improper motive or means.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available




                                              13
         Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 15 of 43


privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

        REQUEST NO. 15 All documents concerning Ingenico's “fake acquisition promises” or

“other false claims” as alleged in the First Amended Complaint, or concerning any similar feigned

or false interests.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and




                                               14
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 16 of 43


subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 16 All documents concerning Your performance under any Existing

Relationship that You claim Ingenico interfered with.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.

This Request is objectionable insomuch as it is overly broad or unduly burdensome and
contains an undefined term for “performance”, potentially implicating the production of an
unlimited number of “[a]ll documents concerning [Plaintiff’s] performance under any
Existing Relationship[,]” much of which are not relevant to the subject matter of the pending
action or otherwise objectionable under the strictures of Rule 26.

Plaintiff further objects to the Request to the extent it seeks information or documents that
are protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 17 All documents that were not produced in response to a previous

Request for Production concerning acts or omissions of Ingenico that You allege constituted

tortious interference with an Existing Relationship or Prospective Relationship.




                                               15
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 17 of 43


RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 18 All documents not produced in response to a previous Request

concerning AnywhereCommerce's claim that Ingenico tortiously interfered with existing and/or

prospective contracts and business relationships.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or




                                                16
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 18 of 43


documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.



       REQUEST NO. 19 Please produce documents sufficient to show any of Your trade secrets

and business plans that were rebranded as Ingenico’s own.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and




                                              17
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 19 of 43


not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 20 All documents concerning Ingenico “pretending to partner” with

BBPOS as alleged in the First Amended Complaint.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                              18
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 20 of 43


       REQUEST NO. 21 All documents concerning Ingenico “pretending to partner” with

AnywhereCommerce as alleged in the First Amended Complaint.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 22 All documents not produced in response to a previous Request

concerning Your claim that customers are “certain to be deceived” by Ingenico's “business

practices” as alleged in the First Amended Complaint.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.




                                              19
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 21 of 43



Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 23 All documents not produced in response to a previous Request

concerning Plaintiffs’ claim that Ingenico violated the Georgia Fair Business Practices Act.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.




                                               20
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 22 of 43



Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 24 All documents not produced in response to a previous Request

concerning Plaintiffs’ claim that Ingenico violated the Georgia Deceptive Trade Practices Act.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                               21
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 23 of 43




       REQUEST NO. 25 All documents that were not produced in response to a previous

Request for Production concerning any benefit conferred on Ingenico by You.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 26 All documents that were not produced in response to a previous

Request for Production that show any compensation that You received from any person or entity

in exchange for a benefit conferred on Ingenico by You that gives rise to Your claim for unjust

enrichment.

RESPONSE:




                                              22
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 24 of 43


Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). To the extent that the Request
calls for a legal conclusion or expert opinion, it is further objectionable. Finally, Plaintiff
objects that this Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 27 All documents that were not produced in response to a previous

Request for Production that show that Ingenico’s failure to compensate You for the benefit

conferred on Ingenico by You would be unjust.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion




                                                23
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 25 of 43


or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 28 All documents not produced in response to a previous Request

concerning the factual basis of Plaintiffs’ claim that Ingenico is liable for unjust enrichment.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged




                                                 24
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 26 of 43


in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 29 All documents which demonstrate AnywhereCommerce transmitted

confidential or sensitive business information to Ingenico.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff further objects to this Request to the extent necessary to prevent unauthorized
disclosure and use of the parties’ trade secrets and other confidential research, development,
personally identifiable, or commercial information within the meaning of Rule 26(c). Finally,
Plaintiff objects that this Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 30 All documents which demonstrate that BBPOS transmitted

confidential or sensitive business information to Ingenico.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff further objects to this Request to the extent necessary to prevent unauthorized
disclosure and use of the parties’ trade secrets and other confidential research, development,




                                                25
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 27 of 43


personally identifiable, or commercial information within the meaning of Rule 26(c). To the
extent that the Request calls for a legal conclusion, it is further objectionable. Finally,
Plaintiff objects that this Request is cumulative of other Requests propounded herein or
otherwise seeks to compel Plaintiff’s response on behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 31 All documents in which persons other than Plaintiffs transmitted

Plaintiffs’ confidential or sensitive business information to Ingenico.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff further objects to this Request to the extent necessary to prevent unauthorized
disclosure and use of the parties’ trade secrets and other confidential research, development,
personally identifiable, or commercial information within the meaning of Rule 26(c). To the
extent that the Request calls for a legal conclusion, it is further objectionable. Finally,
Plaintiff objects that this Request is cumulative of other Requests propounded herein or
otherwise seeks to compel Plaintiff’s response on behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                                 26
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 28 of 43




        REQUEST NO. 32 All documents concerning Ingenico seeking Your confidential or

sensitive business information.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

        REQUEST NO. 33 All documents not produced in response to a previous Request that

are referenced in the Amended Complaint or Your pleadings (as that term is defined in Fed. R.

Civ. P. 7) in this action.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it




                                              27
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 29 of 43


seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff further objects to this Request to the extent necessary to prevent unauthorized
disclosure and use of the parties’ trade secrets and other confidential research, development,
personally identifiable, or commercial information within the meaning of Rule 26(c). Finally,
Plaintiff objects that this Request is cumulative of other Requests propounded herein or
otherwise seeks to compel Plaintiff’s response on behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 34 All documents not produced in response to a previous request for

production that reflect communications with Will Graylin.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and




                                              28
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 30 of 43


not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 35 All statements (as that term is used in Fed. R. Civ. P. 26(b)(3)(C))

which were previously made by You and any of Your present or former directors, officers, or

employees concerning this action or relating to its subject matter.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 36 All agreements between AnywhereCommerce and BBPOS, whether

or not formalized as a contract.




                                                29
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 31 of 43


RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.

This Request is objectionable insomuch as it is overly broad or unduly burdensome,
implicating the production of “[a]ll agreements between AnywhereCommerce and
BBPOS[,]” including those that are not relevant to the subject matter of the pending action
or otherwise objectionable under the strictures of Rule 26.

Plaintiff further objects to this Request to the extent necessary to prevent unauthorized
disclosure and use of the parties’ trade secrets and other confidential research, development,
personally identifiable, or commercial information within the meaning of Rule 26(c). To the
extent that the Request calls for a legal conclusion, it is further objectionable.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 37 All communications concerning this action.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and




                                              30
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 32 of 43


subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 38 All agreements with any other person or entity concerning this action.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein or otherwise seeks to compel Plaintiff’s response on behalf of
another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 39 All documents concerning the Second License as that term is defined

in the First Amended Complaint.




                                              31
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 33 of 43


RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.

This Request is objectionable insomuch as it is overly broad or unduly burdensome,
implicating the wholesale, unlimited production of “[a]ll documents concerning the Second
License[,]” much, if not most, of which are not relevant to the subject matter of the pending
action or otherwise objectionable under the strictures of Rule 26.

Plaintiff objects to the Request insomuch as it seeks information that Defendant already
possesses and, therefore, requiring Plaintiff to respond to this Request amounts to an
annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 40 All communications concerning any potential legal claims against

Ingenico, whether or not asserted in this action.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.

This Request is objectionable insomuch as it is overly broad or unduly burdensome,
implicating the wholesale, unlimited production of documents, including documents that are
not relevant to the subject matter of the pending action or otherwise objectionable under the
strictures of Rule 26.




                                                    32
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 34 of 43


Plaintiff objects to the Request insomuch as it seeks information that Defendant already
possesses and, therefore, requiring Plaintiff to respond to this Request amounts to an
annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein or otherwise seeks to compel Plaintiff’s
response on behalf of another party or entity.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 41 All documents that You claim constitute agreements between BBPOS

and Ingenico.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein or otherwise seeks to compel Plaintiff’s response on behalf of
another party or entity.




                                              33
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 35 of 43


Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 42 All documents that constitute You claim agreements between

AnywhereCommerce and Ingenico.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                              34
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 36 of 43


       REQUEST NO. 43 All documents concerning the Engineering Development and License

Agreement dated May 4, 2010 as amended August 15, 2010, between BBPOS and ROAM.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.

This Request is objectionable insomuch as it is overly broad or unduly burdensome,
implicating the wholesale, unlimited production of “[a]ll documents concerning the
Engineering Development and License Agreement[,]” some of which are not relevant to the
subject matter of the pending action or otherwise objectionable under the strictures of Rule
26.

Plaintiff objects to the Request insomuch as it seeks information that Defendant already
possesses and, therefore, requiring Plaintiff to respond to this Request amounts to an
annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 44 All documents constituting communications concerning the Graylin

Litigation or the subject matter of the Graylin Litigation.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it




                                                 35
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 37 of 43


seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein or otherwise seeks to compel Plaintiff’s response on
behalf of another party or entity.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 45 All documents not produced in response to a previous Request

concerning any losses or damages You claim any Plaintiff has suffered for which Plaintiffs seek

recovery in this action.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other




                                              36
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 38 of 43


confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 46 All documents concerning sales projections, royalty projections, or

sales or royalty forecasts relating to any products, devices, or services that concern any of Your

claims for losses or damages.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion
or expert opinion, it is further objectionable. Finally, Plaintiff objects that this Request is
cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and




                                               37
        Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 39 of 43


subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 47 All documents not produced in response to a previous Request that

support Your claim for injunctive relief.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request insomuch as it
seeks information that Defendant already possesses and, therefore, requiring Plaintiff to
respond to this Request amounts to an annoyance, oppression, and undue burden to Plaintiff.

Plaintiff also objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). To the extent that the Request calls for a legal conclusion,
it is further objectionable. Finally, Plaintiff objects that this Request is cumulative of other
Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.




                                              38
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 40 of 43


       REQUEST NO. 48 All documents not produced in response to a previous Request that

concern communications between You and 4361423 Canada Inc. concerning the factual matter

giving rise to Your claims in the First Amended Complaint.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein. Plaintiff objects to the Request to the extent it
seeks information or documents that are protected by the attorney-client privilege, seeks
and/or encompasses information or documents containing the mental processes and/or legal
theories of Plaintiff and its attorneys, or otherwise is protected from disclosure pursuant to
any other legally available privilege, immunity, or rule. Plaintiff further objects to this
Request to the extent necessary to prevent unauthorized disclosure and use of the parties’
trade secrets and other confidential research, development, personally identifiable, or
commercial information within the meaning of Rule 26(c). Finally, Plaintiff objects that this
Request is cumulative of other Requests propounded herein.

Subject to and without waiving the foregoing and the above general objections, Plaintiff will
produce non-privileged, non-duplicative documents that are responsive to this Request and
not otherwise objectionable, following the entry of an appropriate ESI Protocol order and
subject to its terms, and subject to the provisions of the Stipulated Protective Order, as may
be appropriate.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.

       REQUEST NO. 49 All documents not produced in response to a previous Request that

concern communications between You and any entity doing business under the names

AnywhereCommerce, HomeATM, or HomeATM/AnywhereCommerce concerning the factual

matter giving rise to Your claims in the First Amended Complaint.

RESPONSE:

Objection. Plaintiff incorporates by reference its Reservation of Rights and General
Objections as though fully set forth herein.




                                              39
       Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 41 of 43


This Request is objectionable insomuch as it conflicts with Defendant’s defined terms “You”
and “AnywhereCommerce” as provided in Defendant’s Instructions or otherwise is
ambiguous, confusing, or vague in this context.

Plaintiff objects to the Request to the extent it seeks information or documents that are
protected by the attorney-client privilege, seeks and/or encompasses information or
documents containing the mental processes and/or legal theories of Plaintiff and its
attorneys, or otherwise is protected from disclosure pursuant to any other legally available
privilege, immunity, or rule. Plaintiff further objects to this Request to the extent necessary
to prevent unauthorized disclosure and use of the parties’ trade secrets and other
confidential research, development, personally identifiable, or commercial information
within the meaning of Rule 26(c). Finally, Plaintiff objects that this Request is cumulative of
other Requests propounded herein.

Plaintiff also refers Defendant’s attention to the pleadings in this matter, as may be amended,
as well as all deposition testimony to be rendered and discovery materials to be exchanged
in this case, including that which is produced in connection herewith, which are incorporated
herein by reference, along with any expert reports to be exchanged.


Dated: March 13, 2020                      Plaintiffs
                                           AnywhereCommerce, Inc.
                                           and BBPOS Limited,

                                           By their attorneys,

                                           JONATHON D. FRIEDMANN (BBO #180130)
                                           ROBERT P. RUDOLPH (BBO # 684583)
                                           Rudolph Friedmann LLP
                                           92 State Street
                                           Boston, MA 02109
                                           Tel.: (617) 723-7700
                                           Fax: (617) 227-0313
                                           jfriedmann@rflawyers.com
                                           rrudolph@rflawyers.com

                                                   -and-

                                           KUTAK ROCK LLP

                                           /s/ Melissa A. Bozeman
                                           Oliver D. Griffin (Pro Hac Vice)
                                           Pennsylvania Bar No. 88026
                                           Oliver.griffin@kutakrock.com




                                              40
Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 42 of 43


                             Peter N. Kessler (Pro Hac Vice)
                             Pennsylvania Bar No. 209033
                             Peter.kessler@kutakrock.com
                             Melissa A. Bozeman (Pro Hac Vice)
                             Pennsylvania Bar No. 201116
                             Melissa.bozeman@kutakrock.com
                             1760 Market Street
                             Suite 1100
                             Philadelphia, PA 19103-4104
                             (215) 299-4384 (Telephone)
                             (215) 981-0719 (Facsimile)

                             Daniel Carmeli (Pro Hac Vice)
                             Colorado Bar No. 52880
                             Daniel.carmeli@kutakrock.com
                             1801 California Street
                             Suite 3000
                             Denver, CO 80202-2652
                             (303) 297-2400 (Telephone)
                             (303) 292-7799 (Facsimile)

                                    -and-

                             Ricardo G. Cedillo (Pro Hac Vice)
                             Davis, Cedillo & Mendoza, Inc.
                             755 E. Mulberry Ave
                             Suite 500
                             San Antonio, TX 78212
                             (210) 822-6666 (Telephone)
                             rcedillo@lawdcm.com




                               41
          Case 1:19-cv-11457-IT Document 104-5 Filed 04/06/20 Page 43 of 43



                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 13, 2020 I caused to be served via electronic mail and first

class mail a true copy of the foregoing Objections & Responses of AnywhereCommerce, Inc. to

Ingenico Corp.’s First Set of Requests for Production of Documents on the following counsel of

record:



 John A. Tarantino
 Patricia K. Rocha
 Nicole J. Benjamin
 William K. Wray, Jr.
 ADLER POLLOCK & SHEEHAN P.C.
 One Citizens Plaza, 8th Floor
 Providence, RI 02903
 Tel: (401) 274-7200
 Fax: (401) 351-4607
 jtarantino@apslaw.com
 procha@apslaw.com
 nbenjamin@apslaw.com
 wwray@apslaw.com




                                                       /s/Melissa A. Bozeman
                                                       Melissa A. Bozeman




                                                  42
